Citation Nr: 0711221	
Decision Date: 04/16/07    Archive Date: 05/01/07

DOCKET NO.  02-12 890A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas


THE ISSUES

1.  Entitlement to compensation under the provisions of 38 
U.S.C.A. § 1151 (West 2002) for hepatitis C, claimed as due 
to VA medical treatment in July 1973.

2.  Entitlement to service connection for osteoporosis to 
include on a secondary basis.

3.  Entitlement to service connection for a chronic 
disability manifested by recurrent edema to include on a 
secondary basis.


REPRESENTATION

Veteran represented by:	Vietnam Veterans of America


WITNESSES AT HEARINGS ON APPEAL

The veteran and his spouse


ATTORNEY FOR THE BOARD

C. Kedem, Counsel


INTRODUCTION

The veteran had active service from June 1968 to January 
1972.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a September 2000 rating decision by 
which the RO, in pertinent part, denied compensation under 
the provisions of 38 U.S.C.A. § 1151 for hepatitis C and from 
a January 2004 rating decision by which the RO denied service 
connection for osteoporosis and edema.  

In September 2004, the veteran testified at a hearing before 
the undersigned sitting at the RO. 

In January 2005, the Board remanded the issues on appeal for 
further action by the RO.


FINDINGS OF FACT

1.  The medical evidence does not demonstrate that the 
veteran's hepatitis C was caused by carelessness, negligence, 
lack of proper skill, and error in judgment on the part of VA 
in furnishing medical treatment to the veteran in July 1973.

2.  Osteoporosis is not shown to be related to the veteran's 
active duty service or to be the proximate result of a 
service-connected disability.

3.  Edema is not shown to be related to the veteran's active 
duty service or to be the proximate result of a service-
connected disability.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to compensation under 38 
U.S.C.A. § 1151 for hepatitis C have not been met.  38 
U.S.C.A. §§ 1151, 5107 (West 2002); 38 C.F.R. § 3.361 (2006). 

2.  Osteoporosis is not due to disease or injury that was 
incurred in active duty service and is not due to service-
connected disability or disability for which compensation is 
payable under 38 U.S.C.A. §§ 1151.  38 U.S.C.A. §§ 1110, 
1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.310 
(2006).

3.  Edema is not due to disease or injury that was incurred 
in active duty service and is not due to service-connected 
disability or disability for which compensation is payable 
under 38 U.S.C.A. §§ 1151.  38 U.S.C.A. §§ 1110, 1131, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA) 

Under VCAA, VA is required to advise a claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim.  See 38 U.S.C.A. § 5103 (West 2002); 
38 CFR § 3.159(b)(1) (2006).  As part of that notice, VA must 
inform the claimant of the information and evidence he is 
expected to provide, as well as the information and evidence 
VA will seek to obtain on his behalf.  In addition, VA must 
advise a claimant to provide any additional evidence in his 
possession that pertains to the claim.  See 38 U.S.C.A. § 
5103; 38 CFR § 3.159(b)(1).  

The United States Court of Appeals for Veterans Claims 
(Court) has provided additional guidance with respect to VA's 
VCAA notification obligations.  In Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), the Court held that the 
notice requirements of section 5103(a) apply generally to the 
following five elements of a service connection claim:  (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date.  

In addition, in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), the Court held that under the notice provisions of 
VCAA, a claimant must be provided notice of the evidentiary 
matters specified in statute and regulation before an initial 
unfavorable decision by the RO.  

In this case, in September 2003, November 2003, and February 
2005 letters, the RO notified the veteran of the information 
and evidence needed to substantiate and complete his claims, 
and of what part of that evidence he was to provide and what 
part VA would attempt to obtain for him.  38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).  The letters also advised the 
veteran to identify any additional information that he felt 
would support his claims and to submit any relevant evidence 
in his possession.  Pelegrini v. Principi (Pelegrini II), 18 
Vet. App. 112 (2004).  

The Board acknowledges that the content of the initial VCAA 
notice provided to the veteran in this case may not have been 
sufficient to comply with the requirements of 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b), as interpreted by the 
Court in Dingess/Hartman.  The Board finds, however, that any 
such deficiency is harmless error and does not result in 
prejudice to the veteran.  For example, element (1), veteran 
status, has been clearly established and is not at issue in 
this case.  As explained above, the veteran has received 
appropriate notice as to elements (2) and (3).  With respect 
to elements (4) and (5), degree of disability and effective 
date, the Board finds that such matters are rendered moot in 
light of the Board's decision below.  The claims herein are 
denied, and no disability ratings or effective dates will be 
assigned.  

In summary, the evidence does not show, nor does the veteran 
contend, that any notification deficiencies have resulted in 
prejudice.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006) (holding that due process concerns with respect to VCAA 
notice must be pled with specificity).  Therefore, the Board 
finds that to decide the appeal at this time would not be 
prejudicial to the veteran.  

Under VCAA, VA also has a duty to assist claimants in 
obtaining evidence needed to substantiate a claim.  38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c).  In this 
case, the veteran's service medical records are on file as 
are post service private and VA medical records.  Social 
Security Administration records and hearing transcripts have 
also been associated with the claims file.  The veteran has 
been afforded VA medical examinations concerning his 
hepatitis C and liver.  There is no indication that any 
relevant evidence has not been associated with the claims 
file.  The Board observes that the veteran has not been 
afforded VA medical examinations regarding his claimed 
osteoporosis and edema.  The Board explains why such 
examinations are not necessary under VCAA in the body of the 
decision below.

For the reasons set forth above, and given the facts of this 
case, the Board finds that no further notification or 
development action is necessary.  38 U.S.C.A. §§ 5103, 5103A; 
38 C.F.R. § 3.159.

Standard of Review 

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given the claimant.  38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990); 38 C.F.R. § 3.102.  When the positive and negative 
evidence as to a claim is in approximate balance, thereby 
creating a reasonable doubt as to the merits of a claim, the 
claimant prevails.  Ortiz v. Principi, 274 F.3d 1361 (Fed. 
Cir. 2001).  If the Board determines that the preponderance 
of the evidence is against the claim, it has necessarily 
found that the evidence is not in approximate balance, and 
the benefit of the doubt rule is inapplicable.  Id. at 1365.

Factual Background 

The service medical records reflect drug use that may well 
have had its onset before service.  However, in January 1972, 
the veteran denied drug use before service and indicated that 
he had been using various illicit drugs, some of which he 
took intravenously.  An April 1970 service medical notation 
reflects a diagnosis of rule out hepatitis.  Apparently, the 
veteran asserted that he had contracted hepatitis three years 
prior.  The Board notes that the veteran entered service in 
June 1968, and that he might have been exposed to hepatitis 
before service.  Later in April 1970, the examiner's 
impression was that there was no evidence of hepatitis.  The 
Board notes that in June 1970, the veteran asserted that he 
had hepatitis in January 1970.  The service medical records 
are silent as to osteoporosis and edema.

Post-service VA medical records dated in August 1972 show a 
diagnosis of serum hepatitis.  

VA medical records show that the veteran sustained a self-
inflicted gunshot wound in July 1973 and that he underwent 
surgery at a VA medical facility.  The veteran maintains that 
he received a blood transfusion on arrival at the hospital, 
but admission and surgical records are missing.  

In February 1999, a private physician indicated that 
hepatitis C was diagnosed in October 1998.  On examination, 
the veteran reported that he had been an intravenous drug 
user until 1973.  He also reported a history of sexual 
relations with prostitutes and a blood transfusion.  

In April 1999, a private physician asserted that the veteran 
had chronic liver disease due to hepatitis C and that 
interferon therapy had failed.

In September 1999, the veteran underwent a VA medical 
examination.  The examination report indicates that the VA 
examiner had no access to the claims file and was able to 
review only scant VA medical records.  The examiner, however, 
noted a history of hepatitis B in 1972 and a diagnosis of 
hepatitis C in 1998.  The VA examiner diagnosed hepatitis B 
and C and opined that these possibly occurred due to 
intravenous drug abuse and that the veteran did not respond 
to interferon treatment.  

The veteran submitted a lay statement from his sister dated 
in May 2000 indicating that she witnessed the blood 
transfusion in 1973 following the veteran's gunshot wound.  
In a June 2000 letter, the veteran's father also indicated 
that he witnessed the July 1973 blood transfusion at VA.

In a June 2000 letter, M.D. Richards, M.D. wrote that the 
veteran reported hepatitis C that had its onset in 1973 
following a blood transfusion at a VA medical facility.  Dr. 
Richrds indicated that the veteran's assertions would be hard 
to prove, as records from 1973 would be difficult to obtain 
and because little was known about hepatitis C in1973.  Dr. 
Richards opined, however, that if the veteran did receive a 
blood transfusion in 1973, the transfusion could have been 
the source of his hepatitis C.

In a May 2001 VA liver examination report, the examiner 
diagnosed hepatitis C discovered in 1998, while the veteran 
received treatment for an unrelated gastrointestinal 
condition.

A July 2003 private examination report revealed the presence 
of edema.  Apparently, X-ray studies of the lumbosacral spine 
reflected osteoporosis.

By December 2005 rating decision, the RO denied service 
connection for hepatitis C.

The Board notes that the veteran submitted a book entitled 
Living Healthy with Hepatitis C by H.A. Washington and a 
forward by S.J. Bock, M.D.  The book was published in 2000, 
and the introduction reflects that the disease had no name 
until a decade prior.

Claims Filed Under 38 U.S.C.A. § 1151

38 U.S.C. § 1151 and its implementing regulations have 
undergone several changes in the past decade, most recently 
effective October 1, 1997.  See Pub. L. No. 104-204, § 
422(a), 110 Stat. 2926 (1996).  In pertinent part, 38 
U.S.C.A. § 1151 now reads as follows:

"(a) Compensation under this chapter and dependency and 
indemnity compensation under chapter 13 of this title shall 
be awarded for a qualifying additional disability or a 
qualifying death of a veteran in the same manner as if such 
additional disability or death were service-connected.  For 
purposes of this section, a disability or death is a 
qualifying additional disability or qualifying death if the 
disability or death was not the result of the veteran's 
willful misconduct and--

"(1) the disability or death was caused by hospital care, 
medical or surgical treatment, or examination furnished the 
veteran under any law administered by the Secretary, either 
by a Department employee or in a Department facility as 
defined in section 1701(3)(A) of this title, and the 
proximate cause of the disability or death was- (A) 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part of the 
Department in furnishing the hospital care, medical or 
surgical treatment, or examination; or (B) an event not 
reasonably foreseeable."

In this case, the veteran filed his § 1151 claim in April 
1999.  Accordingly, the post October 1, 1997 version of the 
law and regulations must be applied.  See VAOPGCPREC 40-97 
(all Section 1151 claims which were filed after October 1, 
1997, must be adjudicated under the statutory provisions 
currently in effect, which essentially require a showing of 
negligence or fault on the part of VA).

Effective September 2, 2004, the regulations pertaining to 
claims for compensation pursuant to 38 U.S.C.A. § 1151 filed 
on or after October 1, 1997, were amended.  See 69 Fed. Reg. 
46,426 (Aug. 3, 2004) (codified as amended at 38 C.F.R. 
§ 3.361).  Those regulations largely implemented the 
provisions of 38 U.S.C.A. § 1151.

Whether the veteran contracted hepatitis C in service or 
after is uncertain.  A VA examiner suggested that hepatitis C 
was due to intravenous drug abuse in service, and a private 
physician indicated that the veteran's hepatitis C could be 
due to a 1973 blood transfusion at a VA facility if the 
transfusion actually took place.  

The matter of direct service connection for hepatitis C is 
not at issue, and service connection for hepatitis C was 
denied by December 2005 rating decision.  The Board will 
focus on the possibility that the veteran contracted 
hepatitis C after service.  In the Board's view, it is quite 
plausible that the veteran received a VA blood transfusion in 
July 1973 after suffering a self-inflicted gunshot wound.  
This fact, moreover, is corroborated by the veteran's father 
and sister, and because no contemporaneous VA treatment 
records are available, the Board will concede that it is 
possible the veteran received blood during treatment for the 
1973 gunshot wound.  See, e.g., O'Hare v. Derwinski, 1 Vet. 
App. 365, 367 (1991) (holding that in cases where records 
once in the hands of the government are lost, the Board has a 
heightened obligation to explain its findings and conclusions 
and to consider carefully the benefit-of-the-doubt rule).  

Even if the veteran received a blood transfusion during VA 
treatment for a gunshot wound in 1973, it is uncertain that 
this is the cause of the veteran's hepatitis C considering 
the conflicting medical opinions and the veteran's extensive 
history of intravenous drug abuse.  Because of the lack of 
clear evidence that the veteran contracted hepatitis C at a 
VA facility, compensation under 38 U.S.C.A. § 1151 for faulty 
VA medical treatment is not warranted.  

However, even if, arguendo, that the veteran's hepatitis C 
was caused by the 1973 VA blood transfusion, the veteran's 
§ 1151 claim must fail.  As indicated by Dr. Richards in June 
2000, little was known about hepatitis C in 1973.  This fact 
is corroborated in the book provided by the veteran, which 
indicated that hepatitis C was not identified until 
approximately 1990, many years after the veteran received the 
alleged blood transfusion at a VA medical facility.  Because 
hepatitis C was essentially unknown in 1973, VA 
administration of potentially contaminated blood at that time 
cannot be said to have constituted carelessness, negligence, 
lack of proper skill, error in judgment, or similar instance 
of fault in furnishing the hospital care, medical or surgical 
treatment, or examination.  Furthermore, contracting a 
disease from a blood transfusion is a reasonably foreseeable 
event if blood is not tested for the responsible pathogen.  
It follows that contracting hepatitis C from untested blood 
supplies is a reasonably foreseeable event.  Because no 
improper care was administered by VA in 1973 and because the 
veteran's hepatitis C was a reasonably foreseeable event 
under the circumstances extant in 1973, compensation under 
38 U.S.C.A. § 1151 is not warranted for the veteran's 
hepatitis C.

In this case, the Board viewed the record in the light most 
favorable to the veteran.  Nonetheless, the evidence does not 
support a favorable decision.  38 U.S.C.A. § 5107; 38 C.F.R. 
§ 3.102.

Service Connection 

Service connection will be granted if it is shown that the 
veteran suffers from disability resulting from an injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in the active military, naval, or 
air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

That an injury occurred in service alone is not enough; there 
must be chronic disability resulting from that injury.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  
38 C.F.R. § 3.303(b). 

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Additionally, disability which is proximately due to or the 
result of a service-connected disease or injury shall be 
service connected.  38 C.F.R. § 3.310.  The Board also notes 
that secondary service connection on the basis of aggravation 
is permitted under 38 C.F.R. § 3.310, and compensation is 
payable for that degree of aggravation of a non-service-
connected disability caused by a service-connected 
disability.  Allen v. Brown, 7 Vet. App. 439 (1995).

Osteoporosis & Edema

By December 2005 rating decision, the RO denied service 
connection for hepatitis C and the Board's decision herein 
denies compensation for hepatitis C under 38 U.S.C.A. § 1151.  
As such, service connection for osteoporosis and edema as 
secondary to service-connected hepatitis C or disability for 
which compensation is payable under 38 U.S.C.A. §§ 1151 must 
be denied.  38 C.F.R. § 3.310.  The Board notes that it 
cannot credit the veteran's assertions that osteoporosis and 
edema are due to hepatitis C, as the veteran is not shown to 
be competent to render medical opinions upon which the Board 
may rely.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 
(1992); see also 38 C.F.R. § 3.159 (a)(1) (competent medical 
evidence means evidence provided by a person who is qualified 
through education, training, or experience to offer medical 
diagnoses, statements, or opinions).

The service medical records are negative for findings or 
complaints consistent with osteoporosis and edema.  The 
current medical evidence reflects findings osteoporosis and 
edema.  The current records, however, do not show any link 
between osteoporosis and/or edema and service.  Absent such a 
nexus, service connection cannot be granted.  38 C.F.R. 
§ 3.303.  Thus, service connection for osteoporosis and for 
edema is denied.  

Normally, under VCAA, VA is required to seek a medical 
opinion to assist claimants in establishing claims for VA 
benefits.  38 U.S.C.A. § 5103A(d).  A medical opinion, 
however, need only be obtained if (1) there is competent 
evidence of a current disability, and (2) evidence that the 
disability or symptoms may be associated with service, but 
(3) the case does not contain sufficient medical evidence for 
the Secretary to make a decision on the claim.  Id.  

Because there is no demonstrated factual basis to relate the 
veteran's osteoporosis and/or edema to service, a medical 
opinion regarding whether either condition is directly 
related to service would be of no value in this case.  VA is 
not required to provide assistance if no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. § 5103A(a)(2).  

In making this determination, the Board has considered the 
provisions of 38 U.S.C.A. § 5107(b), but there is not such a 
state of approximate balance of the positive evidence with 
the negative evidence to otherwise warrant a favorable 
decision regarding either issue discussed herein.


ORDER

The appeal is denied.



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


